DETAILED ACTION
	The receipt is acknowledged of applicant’s response under 37 C.F.R. § 1.111 filed 05/09/2022.

Claims 1-3, 5-17 are pending.

Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/15/2020.

	Claims 1-3, 5-7 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Puritch et al. (US 5,047,242), the article by Feinstein et al. (“Insecticides Occurring in Higher Plants”), the article by Hall et al. (“Toxicity of insecticidal soaps to the Asian citrus psyllid and two of its natural enemies”), the article by Baldwin et al. (“Toxicity of fatty acid salts to German and American cockroaches”), CN 106614647 A (“CN ‘647”, machine translation previously provided), Hernandez Romero et al. (US 2015/0216181), and the article by Weinzierl (“Botanical insecticides, soaps, and oils”), all references are of record.

Applicant Claims 
Claim 1 is directed to a pesticidal mixture comprising an effective amount of sabadilla alkaloids and a potassium salt of a fatty acid, wherein the concentration ratio of sabadilla alkaloids to the potassium salts of a fatty acid is from about 1 : 1,000 to about 1 : 2.   

Determination of the Scope and Content of the Prior Art 
Puritch teaches environmentally safe, stable, inexpensive, non-toxic to wide variety of plants and animals, and a broad spectrum insecticide composition. The insecticide composition comprises a mixture of monocarboxylic acid, e.g. oleic acid and linoleic acid that are insecticidal fatty acid soaps used and claimed by applicants, and pyrethroid (abstract; col.2, lines 26-35). The monocarboxylic acid is in the form of alkali metal potassium salt (col.2, lines 52-56; claims 3, 7). The composition comprises carrier such as solvent (col.2, lines 64-64). The monocarboxylic acid salts forms 2% of the mixture (claim 11).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Puritch teaches mixture of fatty acid soaps and another insecticide, the reference however does not teach sabadilla alkaloids as claimed by claim 1, and does not teach the ratio of sabadilla to fatty acid potassium salt as claimed by claim 1.
	Feinstein teaches that sabadilla from Schoenocaulon officinale has insecticidal properties. The active constituents are alkaloids mixture of cevadine and veratridine that are both more active than pyerthrin, and less toxic than DDT (see pages 462-463).
	Hall teaches insecticidal soaps toxic to several insects at concentration of 0.8-4% and safe and effective alternative to conventional insecticides. Insecticidal soap is potassium salt of fatty acids (see the entire document, and on particular: abstract, tables 1 and 2, right column of page 5, right column of page 7). 
	Baldwin teaches insect toxicity of potassium salts of fatty acid at concentrations of 0.125%, 0.25%, 0.5%, 1% and 2%. The reference teaches potassium salts of fatty acids having 10-18 carbon atoms, e.g. potassium laurate, and potassium myristate. 
	CN ‘647 teaches veratridine at concentration of 0.5% has insecticidal effect (¶¶ 0010, 0013, 0031, 0039, 0040, 0044, 0048).
Hernandez Romero teaches Sabadilla is a pesticide obtained from the Schoenocaulon officinale seeds. Its active principles are mainly cevadine and veratridine alkaloids. Commercial preparations includes sabadilla alkaloids as active ingredient in concentration less than 1% (¶ 0010).    
Weinzierl teaches botanical derived insecticides and insecticidal soaps to be nontoxic to human, and they are nonchemical means of insect control. Therefore, they are less likely to cause environmental damage or reach human consumers of treated corps (page 117).  The reference teaches sabadilla derived from the seeds of Schoenocaulon officinale comprising veratridine and cevadine that are most active insecticide. The mode of action of sabadilla is through toxicity of the nervous system (page 108-109). The reference further teaches insecticidal soaps including potassium oleate (potassium salt of oleic acid). Insecticidal soaps causes disruption of insect nervous system. The reference suggests insecticidal are effective at 1-2% concentration (pages 114-115). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide insecticide comprising insecticidal fatty acid soap and pyrethrin as taught by Puritch, and replace pyerthrin by sabadilla alkaloids taught by Feinstein. One would have been motivated to do so because Feinstein teaches that active constituents of sabadilla alkaloids are more active than pyerthrin, and less toxic than DDT. One would reasonably expect formulating active nontoxic insecticidal composition comprising fatty acid soap and sabadilla alkaloids.
One having ordinary skill in the art would have used fatty acid soap in the mixture taught by the combination of Puritch and Feinstein in concentration of 2% as taught by Puritch, or 0.8-4% as taught by Hall, 0.125-2% as taught by Baldwin or 2% as taught by Weinzierl because all the references teaches effectiveness of such concentration as insecticide while being safe to the environment.
Further one having ordinary skill in the art would have used sabadilla in the mixture taught by the combination of Puritch and Feinstein in a concentration of 0.5% as taught by CN ‘647 or less than 1% as taught by Hernandez Romero because the references teaches effectiveness of such concentration as insecticide while being safe to human.
Furthermore, one having ordinary skill in the art would have used both sabadilla alkaloid and fatty acid soap in one composition because Weinzierl teaches both act by affecting the nervous system of insects, therefore may act synergistically. 
Regarding the claimed ratio of sabadilla to fatty acid of 1:1,000 to 1:2 as claimed by claim 1, the concentrations taught by the cited references embrace the claimed ratios, e.g. 0.5% or less than 1% sabadilla to 2% fatty acid soap will form about 1:4.
Regarding potassium salts of fatty acids as claimed by claim 1, it is taught by Puritch, Hall, Baldwin and Weinzierl.
Regarding claim 2 that the sabadilla alkaloid are derives from Schoenocaulon officinale, this is taught by Feinstein, Hernandez Romero and Weinzierl.
Regarding claim 3 that sabadilla alkaloids are veratridine and cevadine, it is taught by Feinstein, Hernandez Romero and Weinzierl.
Regarding fatty acids having 10-18 carbon atoms as claimed by claim 5, and the specific fatty acids claimed by claim 6, Puritch teaches oleic acid, Baldwin teaches potassium laurate, and potassium myristate, and Weinzierl teaches potassium oleate that all comprise 10-18 carbon atoms and claimed by claim 6.
Regarding excipients claimed by claim 7, Puritch teaches solvents, and the other references teach solution implying excipients. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over any of GB 971735 (GB ‘735), or GB 1005483 (GB ‘483), each in combination with the article by Feinstein et al. (“Insecticides Occurring in Higher Plants”), Hall et al. (“Toxicity of insecticidal soaps to the Asian citrus psyllid and two of its natural enemies”), the article by Baldwin et al. (“Toxicity of fatty acid salts to German and American cockroaches”), CN 106614647 A (“CN ‘647”, machine translation previously provided), Hernandez Romero et al. (US 2015/0216181), and the article by Weinzierl (“Botanical insecticides, soaps, and oils”), all references are of record.

Applicant Claims 
Claim 1 is directed to a pesticidal mixture comprising an effective amount of sabadilla alkaloids and a potassium salt of a fatty acid, wherein the concentration ratio of sabadilla alkaloids to the potassium salts of a fatty acid is from about 1 : 1,000 to about 1 : 2.  
 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
GB ‘735 teaches insecticidal composition comprising fatty acid soap and sabadilla or pyrethrum, and solvent (see the entire document and in particular page 2, lines 43-53, 93-100).
GB ‘483 teaches insecticidal composition comprising fatty acid soap and sabadilla or pyrethrum, and solvent (see the entire document, and in particular page 1, lines 65-80; page 2, lines 15-55; 93-100).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While both references teach insecticidal composition comprising fatty acid soap and sabadilla, however the references do not exemplify the combination as claimed by claim 1. The references do not teach the ratio of sabadilla to fatty acid potassium salt as claimed by claim 1
Feinstein teaches that sabadilla from Schoenocaulon officinale has insecticidal properties. The active constituents are alkaloids mixture of cevadine and veratridine that are both more active than pyerthrin, and less toxic than DDT (see pages 462-463).
Hall teaches insecticidal soaps toxic to several insects at concentration of 0.8-4% and safe and effective alternative to conventional insecticides. Insecticidal soap is potassium salt of fatty acids (see the entire document, and on particular: abstract, tables 1 and 2, right column of page 5, right column of page 7). 
	Baldwin teaches insect toxicity of potassium salts of fatty acid at concentrations of 0.125%, 0.25%, 0.5%, 1% and 2%. The reference teaches potassium salts of fatty acids having 10-18 carbon atoms, e.g. potassium laurate, and potassium myristate. 
	CN ‘647 teaches veratridine at concentration of 0.5% has insecticidal effect (¶¶ 0010, 0013, 0031, 0039, 0040, 0044, 0048).
Hernandez Romero teaches Sabadilla is a pesticide obtained from the Schoenocaulon officinale seeds. Its active principles are mainly cevadine and veratridine alkaloids. Commercial preparations includes sabadilla alkaloids as active ingredient in concentration less than 1% (¶ 0010).    
Weinzierl teaches botanical derived insecticides and insecticidal soaps to be nontoxic to human, and they are nonchemical means of insect control. Therefore, they are less likely to cause environmental damage or reach human consumers of treated corps (page 117).  The reference teaches sabadilla derived from the seeds of Schoenoecaulon officinale comprising veratridine and cevadine that are most active insecticide. The mode of action of sabadilla is through toxicity of the nervous system (page 108-109). The reference further teaches insecticidal soaps including potassium oleate (potassium salt of oleic acid). Insecticidal soaps causes disruption of insect nervous system. The reference suggests insecticidal are effective at 1-2% concentration (pages 114-115). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the before the effective filing date of the present invention to provide insecticidal composition comprising fatty acid soap and sabadilla as taught by any of GB ‘735 or GB ‘483, and make sure to use sabadilla alkaloids as taught by Feinstein because Feinstein teaches sabadilla alkaloids mixture of cevadine and veratridine are both active insecticides, and less toxic than DDT. One would reasonably expect formulating safe stable insecticidal composition comprising insecticidal fatty acid soap and sabadilla alkaloids that more effective and less toxic than other known insecticides. 
One having ordinary skill in the art would have used fatty acid soap in the mixture taught by the combination of any of the GB references with Feinstein in concentration of 0.8-4% as taught by Hall, 0.125-2% as taught by Baldwin or 2% as taught by Weinzierl because all the references teaches effectiveness of such concentration as insecticide while being safe to the environment.
Further one having ordinary skill in the art would have used sabadilla in the mixture taught by the combination of any of the GB references with Feinstein in a concentration of 0.5% as taught by CN ‘647 or less than 1% as taught by Hernandez Romero because the references teaches effectiveness of such concentration as insecticide while being safe to human.
Furthermore, one having ordinary skill in the art would have used both sabadilla alkaloid and fatty acid soap in one composition because Weinzierl teaches both act by affecting the nervous system of insects, therefore may act synergistically. 
Regarding the claimed ratio of sabadilla to fatty acid of 1:1,000 to 1:2 as claimed by claim 1, the concentrations taught by the cited references embrace the claimed ratios, e.g. 0.5% or less than 1% sabadilla to 2% fatty acid soap will form about 1:4.
Regarding potassium salts of fatty acids as claimed by claim 1, it is taught by Hall, Baldwin and Weinzierl.
Regarding claim 2 that the sabadilla alkaloid are derives from Schoenocaulon officinale, this is taught by Feinstein, Hernandez Romero and Weinzierl.
Regarding claim 3 that sabadilla alkaloids are veratridine and cevadine, it is taught by Feinstein, Hernandez Romero and Weinzierl.
Regarding fatty acids having 10-18 carbon atoms as claimed by claim 5, and the specific fatty acids claimed by claim 6, Baldwin teaches potassium laurate, and potassium myristate, and Weinzierl teaches potassium oleate that all comprise 10-18 carbon atoms and claimed by claim 6.
Regarding excipients claimed by claim 7, both GB references teach solvents and the other cited references teach solution implying excipients. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments 
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicants argue that claim 1 is limited to a mixture of sabadilla alkaloids and a potassium salt of a fatty acid at ratios from about 1:1,000 to about 1:2. However, none of the cited prior art alone or in combination teach at what ratio sabadilla alkaloids and a potassium salt of a fatty acid would provide synergistic control at any ratio on any species of pest. The Suranyi Declaration, submitted November 5, 2020 in the subject case, demonstrates synergistic control of house flies at 1:5, 1:50 and 1:500, synergistic control of mosquitoes at 1:7, 1:67, 1:100 and 1:1000, synergistic control of bed bugs at 1:5, 1:10 and 1:50, and synergistic control of cockroaches at 1:5, 1:10, 1:50 and 1:100. All of these concentration ratios demonstrate synergy overlap for each species tested. At no ratio within the claimed scope does the Applicant demonstrate a lack of synergy. Thus, the Applicant has presented data demonstrating synergy commensurate in scope with the claimed ratio range.

In response to this argument, it is argued that claimed ingredients were known at as pesticides in the claimed ratio. The claimed ratio of sabadilla to fatty acid of 1:1,000 to 1:2 as claimed by claim 1 is taught by the combination of the cited references that teaches concentrations embrace the claimed ratios, e.g. 0.5% or less than 1% sabadilla to 2% fatty acid soap will form about 1:4. 
Regarding synergy previously provided by the declaration filed November 05, 2020, it is noted that the synergistic data presented by the declaration, tables 1-7, and the data is directed to specific insects, that are not claimed, and each insect needed a specific ratio different from the other and need to be used for different period of time. The data cannot be generalized to embrace the claimed ratio for all insects. Therefore, the data does not commensurate in scope with the claims. Additionally, the range of claimed ratios is broad and the data from the declaration does not show the entire claimed range of ratios. The data also did not show criticality of the upper ratio and lower ratio. Declarations must be specific and should refer to factual data in the Specification. In Ex Parte Levy et al., 2010 WL 4913982 (Bd. Pat. App. & Interf. Nov. 30, 2010). Similarly, in Ex Parte Cheney et al., 2008 WL 5371880 (Bd. Pat. App. & Interf. Dec. 22, 2008).
Further, “There is no single, appropriate test for determining whether synergism has been demonstrated for chemical combination; rather, facts shown in each case must be analyzed to determine whether chosen method has clearly and convincingly demonstrated existence of synergism or unobvious result”.  “Assuming arguendo that the differences in values presented are statistically significant, there is no evidence that they represent a true, practical advantage. In re Freeman, 474 F.2d 1318, 177 USPQ 139 (CCPA 1973); In re Klosak , 455 F.2d 1077, 173 USPQ 14 (CCPA 1972); In re D'Ancicco, 439 F.2d 1244, 169 USPQ 303 (CCPA 1971). Also, prescinding from the Colby formula test, which as we have already indicated is at best controversial and in our view probably invalid, there is no evidence that the differences are unexpected. In re Merck, 800 F.2d 1091, 231 USPQ 375 (Fed.Cir. 1986); In re Longi , 759 F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Freeman, supra” .
            It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 205 USPQ 1069.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./